EXHIBIT NUMBER 10.27

[logo2.jpg]

EMPLOYMENT AGREEMENT

     

          THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of
October 12, 2004, by and between MASTEC, INC., a Florida corporation (the
"Company"), and C. ROBERT CAMPBELL ("Employee").



RECITALS

          The Company desires to employ Employee and Employee desires to be
employed by the Company on the terms and subject to the conditions set forth in
this Agreement.


          Accordingly, in consideration of the mutual covenants and agreements
set forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the Company and Employee agree
as follows:


Terms

          1.    Employment. The Company employs Employee and Employee accepts
such employment and agrees to perform the services specified in this Agreement,
upon the terms and subject to the conditions set forth in this Agreement.


          2.    Term.


          a.    General. The term of Employee’s employment under this Agreement
will commence on October 18, 2004 (the “Hire Date”) and will be Twenty-seven
(27) Months from the Hire Date to and through January 17, 2007, unless earlier
terminated in accordance with this Agreement (the “Term”).


          b.    Renewal. The Company shall advise the Employee of the Company’s
intention to renew or extend Employee’s employment on July 17, 2006, six months
prior to the last day of the Term of this Agreement. If the Company advises the
Employee that the Company intends to renew or extend Employee’s employment, the
parties shall execute a renewed, extended or replacement Employment Agreement
within thirty (30) days from the date the Company advises Employee that the
Company intends to renew or extend Employee’s employment. If the Company advises
the Employee that the Company does not intend to renew or extend Employee’s
employment, Employee, on completion of the initial Term set out in Section 2(a),
shall be entitled to severance as set out in Section 11(f) herein.


          3.    Duties.


          a.    Position. During the Term, Employee will serve as Executive Vice
President and Chief Financial Officer of the Company. Subject to the direction
of the Chief Executive Officer (CEO), Employee will perform all duties
commensurate with his position and as may otherwise be assigned to him by the
CEO or the Board of Directors of the Company. If requested by the Company,
Employee will serve as an officer or director of any subsidiary of the Company,
without additional compensation. If asked to serve as an officer or director of
a subsidiary of the Company, Employee will be provided those officer and
director indemnifications provided to other officers and directors of the
Company and any such subsidiary.


          b.    Full Time and Attention. During the Term, Employee will devote
his full business time and energies to the business and affairs of the Company
and will use his best efforts, skills and abilities solely to promote the
interests of the Company and to diligently and competently perform his duties,
all in a manner in compliance with all applicable laws and regulations and in
accordance with applicable policies and procedures adopted or amended from time
to time by the Company, including, without limitation, the Company’s Code of
Business Conduct and Ethics and the Company’s Personal Responsibility Code,
copies of which Employee acknowledges having received. Employee’s primary place
of employment shall be at the Company’s primary place of business in Miami-Dade
County, Florida; however, Employee agrees and acknowledges that a material part
of the time devoted to his duties and position hereunder will require that
Employee travel on behalf of the Company.


          4.    Compensation and Benefits.


          a.    Base Salary. During the Term, Employee will be paid, as
compensation for services rendered pursuant to this Agreement and Employee’s
observance and performance of all of the provisions of this Agreement, the
amount of Three Hundred and Fifty Thousand and No/100 Dollars ($350,000.00) per
annum (the “Base Salary”). The Base Salary will be payable in accordance with
the normal payroll procedures of the Company as in effect from time to time.


          b.    Benefits. During the Term, Employee will be entitled to
participate in or benefit from, in accordance with the eligibility and other
provisions thereof, such life, health, medical, accident, dental and disability
insurance and such other benefit plans as the Company may make generally
available to, or have in effect for, other employees of the Company at the same
general level as Employee. The Company retains the right to terminate or amend
any such plans from time to time in its sole discretion.


          c.    Initial Bonus. Employee shall receive an initial, one time
payment of Seventy Five Thousand Dollars ($75,000) upon execution of this
Employment Agreement.


          d.    Performance Bonus. Employee shall be entitled to participate in
the Company’s bonus plan for senior management (the “SMBP”). Notwithstanding the
SMBP during the Term, Employee shall receive a minimum annual bonus in the
amount of Fifty Thousand Dollars ($50,000.00) (the “Minimum Bonus”) on March 31,
2005, on March 31, 2006 (and if Employee is still employed, on March 31, 2007).
The March 31, 2005 and March 31, 2006 Minimum Bonus shall be payable regardless
of the date of termination of this Agreement, except in the event of termination
pursuant to Section 11c, below.In the event the Employee is entitled to receive
a performance bonus in excess of Fifty Thousand Dollars ($50,000.00) pursuant to
the terms of the SMBP, the Fifty Thousand Dollars ($50,000.00) Minimum Bonus
shall be charged against the amount Employee is to receive pursuant to the SMBP.


          e.    Stock Options. Employee shall receive options to purchase one
hundred thousand (100,000) shares of common stock of the Company priced as of
the date of execution of this Agreement and vesting 50% on the first and 50% on
the second anniversary of the Hire Date (the “Options”). So long as the Employee
is not terminated for Cause, as defined in Section 11c, options shall continue
to vest during any Period of Non-Competition provided the Employee honors his
obligations set forth in Section 8. The options will be subject to the terms and
conditions of the Plans, as they may be amended from time to time in the
Company’s sole discretion.


          f.    Relocation Support. Employee shall be entitled to relocation
support from the Company at the beginning of the Term. Relocation support will
consist of interim living expenses in Miami not to exceed $3,500 per month for
six months from commencement of the Term; and payment of moving expenses from
the Greensboro, North Carolina area to the Miami/Dade area so long as such
expenses represent the lowest of 3 bids from nationally recognized firms.


          g.    Expenses. The Company will reimburse Employee, in accordance
with the Company’s expense reimbursement policies as may be established from
time to time by the Company, for all reasonable travel and other expenses
actually incurred or paid by him during the Term in the performance of his
services under this Agreement, upon presentation of expense statements or
vouchers or such other supporting information as the Company may require.


          h.    Withholding. All payments under this Agreement will be subject
to applicable taxes and required withholdings.


          5.    Representations of Employee. Employee represents and warrants
that he is not (I) a party to any enforceable employment agreement or other
arrangement, whether written or oral, with any past employer, that would prevent
or restrict Employee’s employment with the Company; (ii) a party to or bound by
any agreement, obligation or commitment, or subject to any restriction,
including, but not limited to, confidentiality agreements, restrictive covenants
or non-compete and non-solicitation covenants, except for agreements with the
Company or its affiliates; or (iii) involved with any professional endeavors
which in the future may possibly adversely affect or interfere with the business
of the Company, the full performance by Employee of his duties under this
Agreement or the exercise of his best efforts hereunder.


          6.    Confidentiality.


          a.    Confidentiality of this Agreement. Employee acknowledges that
the provisions of this Agreement are highly confidential and that disclosure of
this Agreement or its terms would be extremely prejudicial to the Company.
Accordingly, neither the Company nor Employee will disclose the terms of this
Agreement to any other person or entity (other than immediate family and
financial and legal advisors with a need-to-know and who agree to the
confidentiality provisions of this Agreement) without the prior written consent
of the other party, except that (i) the Company may disclose this Agreement or
its terms if in the reasonable opinion of counsel for the Company such
disclosure is required by applicable law or regulation; and, (ii) Employee may
disclose this Agreement in court filings or pleadings by Employee to enforce its
terms and conditions or as otherwise may be necessary to comply with the
requirements of law, after providing the Company with not less than five (5)
days prior written notice of Employee’s intent to disclose.


          b.    Confidential Information. Employee acknowledges that as a result
of his employment with the Company, Employee will gain knowledge of, and access
to, proprietary and confidential information and trade secrets of the Company
and its subsidiaries and affiliates, including, without limitation, (1) the
identity of customers, suppliers, subcontractors and others with whom they do
business; (2) their marketing methods and strategies; (3) contract terms,
pricing, margin, cost information and other information regarding the
relationship between them and the persons and entities with which they have
contracted; (4) their services, products, software, technology, developments,
improvements and methods of operation; (5) their results of operations,
financial condition, projected financial performance, sales and profit
performance and financial requirements; (6) the identity of and compensation
paid to their employees, including Employee; (7) their business plans, models or
strategies and the information contained therein; (8) their sources, leads or
methods of obtaining new business; and (9) all other confidential information
of, about or concerning the business of the Company and its subsidiaries and
affiliates (collectively, the “Confidential Information”). Employee further
acknowledges that such information, even though it may be contributed, developed
or acquired by Employee, and whether or not the foregoing information is
actually novel or unique or is actually known by others, constitutes valuable
assets of the Company developed at great expense which are the exclusive
property of the Company or its subsidiaries and affiliates. Accordingly,
Employee will not, at any time, either during or subsequent to the Term, in any
fashion, form or manner, directly or indirectly, (i) use, divulge, disclose,
communicate, provide or permit access to any person or entity, any Confidential
Information of any kind, nature or description, or (ii) remove from the
Company’s or its subsidiaries’ or affiliates’ premises any notes or records
relating thereto, or copies or facsimiles thereof (whether made by electronic,
electrical, magnetic, optical, laser acoustic or other means) except in the case
of both (i) and (ii), (A) as reasonably required in the performance of his
services to the Company under this Agreement, (B) to responsible officers and
employees of the Company who are in a contractual or fiduciary relationship with
the Company and who have a need for such information for purposes in the best
interests of the Company, (C) for such information which is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
Employee, and (D) or as otherwise necessary to comply with the requirements of
law, after providing the Company with not less than five (5) days prior written
notice of Employee’s intent to disclose. Employee acknowledges that the Company
would not enter into this Agreement without the assurance that all Confidential
Information will be used for the exclusive benefit of the Company.


          c.    Return of Confidential Information. Upon request by the Company,
Employee will promptly deliver to the Company all drawings, manuals, letters,
notes, notebooks, reports and copies thereof, including all originals and copies
contained in computer hard drives or other electronic or machine readable
format, all Confidential Information and other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information, which are in Employee’s possession or control.


          7.    Intellectual Property. Any and all material eligible for
copyright or trademark protection and any and all ideas and inventions
(“Intellectual Property”), whether or not patentable, in any such case solely or
jointly made, developed, conceived or reduced to practice by Employee (whether
at the request or suggestion of any officer or employee of the Company or
otherwise, whether alone or in conjunction with others, and whether during
regular hours of work or otherwise) during the Term which arise from the
fulfillment of Employee’s duties hereunder and which may be directly or
indirectly useful in the business of the Company will be promptly and fully
disclosed in writing to the Company. The Company will have the entire right,
title and interest (both domestic and foreign) in and to such Intellectual
Property, which is the sole property of the Company. All papers, drawings,
models, data and other materials relating to any such idea, material or
invention will be included in the definition of Confidential Information, will
remain the sole property of the Company, and Employee will return to the Company
all such papers, and all copies thereof, including all originals and copies
contained in computer hard drives or other electronic or machine readable
format, upon the earlier of the Company’s request therefor, or the expiration or
termination of Employee’s employment hereunder. Employee will execute,
acknowledge and deliver to the Company any and all further assignments,
contracts or other instruments the Company deems necessary or expedient, without
further compensation, to carry out and effectuate the intents and purposes of
this Agreement and to vest in the Company each and all of the rights of the
Company in the Intellectual Property.


          8.    Covenants.


          a.    Non-Competition — and Non-Solicitation. Employee acknowledges
and agrees that the Company’s and its subsidiary and affiliated companies’
(collectively, the “Companies”) telecommunications infrastructure services
businesses (the “Business”) are conducted throughout the United States of
America and the Commonwealth of Canada. Until one (1) year following the date of
the termination of Employee’s employment with the Company (the “Period of
Non-Competition”) and within the United States of America and the Commonwealth
of Canada (including their possessions, protectorates and territories, the
“Territory”), Employee will not (whether or not then employed by the Company for
any reason), without the Company’s prior written consent:


          (i)     directly or indirectly own, manage, operate, control, be
employed by, act as agent, consultant or advisor for, or participate in the
ownership, management, operation or control of, or be connected in any manner
through the investment of capital, lending of money or property, rendering of
services or otherwise, with, any business of the type and character engaged in
and competitive with the Business. For these purposes, ownership of securities
of one percent (1%) or less of any class of securities of a public company will
not be considered to be competition with the Business;


          (ii)     solicit, persuade or attempt to solicit or persuade or cause
or authorize directly or indirectly to be solicited or persuaded any existing
customer or client, or potential customer or client to which the Companies have
made a presentation or with which the Companies have been having discussions, to
cease doing business with or decrease the amount of business done with or not to
hire the Companies, or to commence doing Business with or increase the amount of
Business done with or hire another company;


          (iii)     solicit, persuade or attempt to solicit or persuade or cause
or authorize directly or indirectly to be solicited or persuaded the business of
any person or entity that is a customer or client of the Companies, or was their
customer or client within two (2) years prior to cessation of Employee’s
employment by any of the Companies or any of their subsidiaries, for the purpose
of competing with the Business; or


          (iv)     solicit, persuade or attempt to solicit or persuade, or cause
or authorize directly or indirectly to be solicited or persuaded for employment,
or employ or cause or authorize directly or indirectly to be employed, on behalf
of Employee or any other person or entity, any individual who is or was at any
time within six (6) months prior to cessation of Employee’s employment by the
Companies, an employee of any of the Companies.


          If Employee breaches or violates any of the provisions of this Section
8, the running of the Period of Non-Competition (but not of any of Employee’s
obligations under this Section 8) will be tolled with respect to Employee during
the continuance of any actual breach or violation. In addition to any other
rights or remedies the Company may have under this Agreement or applicable law,
the Company will be entitled to receive from Employee reimbursement for all
attorneys’ and paralegal fees and expenses and court costs incurred by the
Companies in enforcing this Agreement and will have the right and remedy to
require Employee to account for and pay over to the Company all compensation,
profits, monies, accruals or other benefits derived or received, directly or
indirectly, by Employee from the action constituting a breach or violation of
this Section 8.


          b.       Exceptions. Telecommunications operators (such as Sprint,
MCI, AT&T) cable companies and other non construction or installation customers
of the Company shall not be considered engaged in and competitive with the
Business.


          9.    Reasonable Restrictions. The parties acknowledge and agree that
the restrictions set forth in Sections 6, 7 and 8 of this Agreement are
reasonable for the purpose of protecting the value of the business and goodwill
of the Companies. It is the desire and intent of the parties that the provisions
of Sections6, 7 and 8 be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If any particular provisions or portions of Sections6, 7 and 8 are
adjudicated to be invalid or unenforceable, then such section will be deemed
amended to delete such provision or portion adjudicated to be invalid or
unenforceable; provided, however, that such amendment is to apply only with the
respect to the operation of such section in the particular jurisdiction in which
such adjudication is made.


          10.    Breach or Threatened Breach. The parties acknowledge and agree
that the performance of the obligations under Sections 6, 7 and 8 by Employee
are special, unique and extraordinary in character, and that in the event of the
breach or threatened breach by Employee of the terms and conditions of Sections
6, 7 or 8, the Companies will suffer irreparable injury and that monetary
damages would not provide an adequate remedy at law and that no remedy at law
may exist. Accordingly, in the event of such breach or threatened breach, the
Company will be entitled, if it so elects and without the posting of any bond or
security, to institute and prosecute proceedings in any court of competent
jurisdiction, in law and in equity, to obtain damages for any breach of Sections
6, 7 or 8 or to enforce the specific performance of this Agreement by Employee
or to enjoin Employee from breaching or attempting to breach Sections 6, 7 or 8.
In the event the Company believes that the Employee has breached Employee’s
obligations under Sections 6, 7 or 8, or threatens to do so, it shall promptly
provide the Employee written notice of such belief setting forth the basis for
its belief and, (unless under exigent circumstances, as determined by the
Company at its sole discretion, it would harm the Company to delay the
institution of legal proceedings) five (5) business days to respond to the
notice, prior to the initiation of legal proceedings.


          11.    Termination. This Agreement and Employee’s employment under
this Agreement may be terminated upon the occurrence of any of the events
described in, and subject to the terms of, this Section 11:


          a.    Death. Immediately and automatically upon the death of Employee.


          b.    Disability. At the Company’s option, immediately upon written
notice if Employee suffers a “permanent disability,” meaning any incapacity,
illness or disability of Employee which renders Employee mentally or physically
unable to perform his duties under this Agreement for a continuous period of
sixty (60) days, or one hundred twenty (120) days (whether or not consecutive),
during the Term, as reasonably determined by the Company.


          c.    Termination for Cause. At the Company’s option, immediately upon
notice to Employee, upon the occurrence of any of the following events (each
“Cause”), (i) Employee being convicted of any felony (whether or not against the
Company or its subsidiaries or affiliates); (ii) a material failure of Employee
to perform Employee’s responsibilities; (iii) a breach by Employee of any of his
obligations under Sections 6, 7 or 8; (iv) any material act of dishonesty or
other misconduct by Employee against the Company or any of its subsidiaries or
affiliates; (v) a material violation by Employee of any of the policies or
procedures of the Company or any of its subsidiaries or affiliates, including
without limitation the Personal Responsibility Code; or (vi) Employee
voluntarily terminates this Agreement or leaves the employ of the Company or its
subsidiaries or affiliates for any reason, other than Good Reason.


          d.    Termination Without Cause. At the Company’s option for any
reason, or no reason, upon five (5) days’ notice to Employee given by the CEO.


          e.    Termination with Good Reason. At Employee’s option, upon not
less than fifteen (15) business days’ written notice to the Company, and the
Company’s failure to cure within such fifteen (15) business days, upon the
occurrence of any of the following events (each “Good Reason”) (i) the material
diminution of, Employee’s position, duties, titles, offices and responsibilities
with the Company; (ii) a reduction or material delay in payment of Employee’s
compensation and benefits; (iii) a relocation of the Company’s principal
executive offices outside of Miami-Dade or Broward Counties, Florida; or (iv) a
breach of any other material provision of this Agreement by the Company.


          f.    Payments After Termination. If this Agreement and Employee’s
employment hereunder are terminated for the reasons set forth in Sections 11(a)
or 11(b), then Employee or Employee’s estate will receive the Base Salary and
any Performance Bonus earned through the date of death or disability to which
Employee would have been entitled for the year in which the death or disability
occurred in accordance with the terms of this Agreement, and all of Employee’s
Stock Options shall immediately vest. If the Company terminates this Agreement
and Employee’s employment hereunder for the reasons set forth in Section
11(c)(i-vi), then (i) Employee will receive his Base Salary through the date of
termination and (ii) Employee will forfeit any entitlement that Employee may
have to receive any performance bonus. If this Agreement is terminated for the
reason set forth in Section 11(d) or Section 11(e), then (i) Employee will
receive his Base Salary, and benefits set forth in Section 4(b) hereof
(collectively, with the payment of the Base Salary, the “Severance Benefits”),
for a period of twelve (12) months from the date of termination (the “Severance
Period”). If this Agreement is terminated by reason of the Company’s notice to
Employee that the Company does not intend to renew or extend Employee’s
employment, as allowed per Section 2(b), then Employee, on completion of the
initial term of this Agreement, will receive the Severance Benefits for a period
of six (6) months from the last day of the initial term of this Agreement. The
Severance Benefits shall be payable in accordance with the Company’s payroll
procedures and subject to applicable withholdings. Employee will forfeit any
entitlement that Employee may have to receive any performance bonus and, upon
payment by the Company of the amounts described in this Section 11(f), Employee
will not be entitled to receive any further compensation or benefits from the
Company whatsoever.


          g.    General. Notwithstanding anything to the contrary set forth in
this Agreement, the provision of payments after termination in accordance with
the provisions of Section 11(f) above, shall not be a bar to the Employee’s
continued entitlement from the Company of (i) reimbursements of proper expenses,
(ii) housing, automobile and expense allowances, (iii) vested benefit and
welfare entitlements; (iv) unemployment compensation, (v) workers compensation
benefits, (vi) accrued vacation time (if consistent with Company policy), (vii)
Base Salary through date of termination. Notwithstanding anything in this
Agreement to the contrary, if Employee is employed by the Company for an entire
calendar year (e.g., the 2005 calendar year) and is terminated for any reason
prior to the payment of a bonus, if any, the Company hereby agrees to pay
Employee any bonus that he would have otherwise been entitled to hereunder or
the SMBP, simultaneous with the payment of such bonus to the Company’s
employees, and (viii) continued vesting of options as may be provided in
accordance with the provisions of this Agreement or any stock option plan.


          h.    Change of Control. If, prior to the completion of the Term,
there occurs a Change in Control, as defined in Exhibit A, then and in that case
only, in lieu of any of the payments previously described in this Section, all
Employee’s options then outstanding shall immediately vest and Employee will
receive salary from the date of a Change of Control at a rate 1.5 times the rate
set out in Section 3(a) above for the greater of (i) twelve (12) months or (ii)
the remaining term of this Agreement and shall continue to receive normal
benefits as set out in Section 4(b).


          12.    Miscellaneous.


          a.    Survival. The provisions of Sections 6, 7, 8, 10 and 11 will
survive the termination or expiration of this Agreement for any reason.


          b.    Entire Agreement. This Agreement constitutes the entire
agreement of the parties pertaining to its subject matter and supersedes all
prior or contemporaneous agreements or understandings between the parties
pertaining to the subject matter of this Agreement, and there are no promises,
agreements, conditions, undertakings, warranties, or representations, whether
written or oral, express or implied, between the parties other than as set forth
in this Agreement.


          c.    Modification. This Agreement may not be amended or modified, or
any provision waived, unless in writing and signed by both parties.


          d.    Waiver. Failure of a party to enforce one or more of the
provisions of this Agreement or to require at any time performance of any of the
obligations of this Agreement will not be construed to be a waiver of such
provisions by such party nor to in any way affect the validity of this Agreement
or such party’s right thereafter to enforce any provision of this Agreement, nor
to preclude such party from taking any other action at any time which it would
legally be entitled to take.


          e.    Successors and Assigns. This Agreement may not be assigned or
the duties delegated unless in writing and signed by both parties, except for
any assignment by the Company occurring by operation of law. Subject to the
foregoing, this Agreement will inure to the benefit of, and be binding upon, the
parties and their heirs, beneficiaries, personal representatives, successors and
permitted assigns.


          f.    Notices. Any notice, demand, consent, agreement, request, or
other communication required or permitted under this Agreement will be in
writing and will be, (i) mailed by first-class mail, registered or certified,
return receipt requested, postage prepaid, (ii) delivered personally by
independent courier, or (iii) transmitted by facsimile, to the parties at the
addresses as follows (or at such other addresses as will be specified by the
parties by like notice):


If to Employee, then to:

      C. Robert Campbell
     400 Crescent Avenue
     Greenville, SC 2960

If to the Company, then to:

     MasTec, Inc.
800 Douglas Road, Suite 1200
     Coral Gables, Florida 33134
      Attn: Legal Department
     Facsimile: (305) 406-1937

          Each party may designate by notice in writing a new address to which
any notice, demand, consent, agreement, request or communication may thereafter
be given, served or sent. Each notice, demand, consent, agreement, request or
communication that is mailed, hand delivered or transmitted in the manner
described above will be deemed received for all purposes at such time as it is
delivered to the addressee (with the return receipt, the courier delivery
receipt or the telecopier answerback confirmation being deemed conclusive
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation.


          g.    Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
invalidity or unenforceability will not affect the validity and enforceability
of the other provisions of this Agreement and the provision held to be invalid
or unenforceable will be enforced as nearly as possible according to its
original terms and intent to eliminate such invalidity or unenforceability.


          h.    Counterparts. This Agreement may be executed in any number of
counterparts, and all counterparts will collectively be deemed to constitute a
single binding agreement.


          i.    Governing Law; Venue. This Agreement will be governed by the
laws of the State of Florida, without regard to its conflicts of law
principles.Employee consents to the jurisdiction of any state or federal court
located within Miami-Dade County, State of Florida, and consents that all
service of process may be made by registered or certified mail directed to
Employee at the address stated in Section 13 (f) of this Agreement. Employee
waives any objection which Employee may have based on lack of personal
jurisdiction or improper venue or forum non conveniens to any suit or proceeding
instituted by the Company under this Agreement in any state or federal court
located within Miami-Dade County, Florida and consents to the granting of such
legal or equitable relief as is deemed appropriate by the court. This provision
is a material inducement for the Company to enter into this Agreement with
Employee.


          j.    Participation of Parties. The parties acknowledge that this
Agreement and all matters contemplated herein have been negotiated between both
of the parties and their respective legal counsel and that both parties have
participated in the drafting and preparation of this Agreement from the
commencement of negotiations at all times through execution. Therefore, the
parties agree that this Agreement will be interpreted and construed without
reference to any rule requiring that this Agreement be interpreted or construed
against the party causing it to be drafted.


          k.    Injunctive Relief. It is possible that remedies at law may be
inadequate and, therefore, the parties will be entitled to equitable relief
including, without limitation, injunctive relief, specific performance or other
equitable remedies in addition to all other remedies provided hereunder or
available to the parties hereto at law or in equity.


          l.    Waiver of Jury Trial. EACH OF THE COMPANY AND EMPLOYEE
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THE PROVISIONS OF THIS AGREEMENT.


          m.    Right of Setoff. The Company will be entitled, in its discretion
and in addition to any other remedies it may have in law or in equity, to
set-off against any amounts payable to Employee under this Agreement or
otherwise the amount of any obligations of Employee to the Company under this
Agreement that are not paid by Employee when due. In the event of any such
setoff, the Company will promptly provide the Employee with a written
explanation of such setoff, and an opportunity to register a written protest
thereof.


          n.    Litigation; Prevailing Party. In the event of any litigation,
administrative proceeding, arbitration, mediation or other proceeding with
regard to this Agreement, the prevailing party will be entitled to receive from
the non-prevailing party and the non-prevailing party will pay upon demand all
court costs and all reasonable fees and expenses of counsel and paralegals for
the prevailing party.


          o.    Descriptive Headings. The descriptive headings herein are
inserted for convenience only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.


EXECUTED this 12th day of October, 2004.

EMPLOYEE


BY: /S/ C. Robert Campbell
——————————————
C. Robert Campbell


MASTEC, INC.


BY: /S/ Austin Shanfelter
——————————————
Austin Shanfelter
Chief Executive Officer


--------------------------------------------------------------------------------

EXHIBIT A

  “Change in Control” shall mean:


  (a) Acquisition By Person of Substantial Percentage. The acquisition by a
Person (including “affiliates” and “associates” of such Person, but excluding
the Company, any “parent” or “subsidiary” of the Company, or any employee
benefit plan of the Company) of a sufficient number of shares of the Common
Stock, or securities convertible into the Common Stock, and whether through
direct acquisition of shares or by merger, consolidation, share exchange,
reclassification of securities or recapitalization of or involving the Company
or any “parent” or “subsidiary” of the Company, to constitute the Person the
actual or beneficial owner of 51% or more of the Common Stock, but only if such
acquisition occurs without approval or ratification by a majority of the members
of the Board;


  (b) Disposition of Assets. Any sale, lease, transfer, exchange, mortgage,
pledge or other disposition, in one transaction or a series of transactions, of
all or substantially all of the assets of the Company or of any “subsidiary” of
the Company to a Person described in subsection (a) above, but only if such
transaction occurs without approval or ratification by a majority of the members
of the Board; or


  (c) Substantial Change of Board Members. During any fiscal year of the
Company, individuals who at the beginning of such year constitute the Board
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by a majority of the directors in office at the
beginning of the fiscal year.


  For purposes of this Section, the terms “affiliate,” “associate,” “parent” and
“subsidiary” shall have the respective meanings ascribed to such terms in Rule
12b-2 under Section 12 of the 1934 Act.
